DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. Claim(s) [1-8 and 20] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated  by Kanekiyo (US. 2010/0189365).


Re Claim 1, Kanekiyo discloses   an information processing apparatus (see for example fig. 5) comprising: a processor (see for example 162 fig. 5) configured to when extracting character information for search information corresponding to a type of a target from an image obtained by photographing the target (see 162, 212 fig.5 and ¶0125, ¶ key image acquisition unit 201 images a subject to acquire a key image at step S131),  receive type information indicating the type of the target (¶0125, acquire a key image at step S131[ key image is information about a target object or image], and output first guidance information for providing a guidance to acquire a first image including at least search information associated with the type information and a vicinity of 

Re Claim 2, Kanekiyo further discloses, wherein the processor is configured to receive an operation for specifying the search information on the first image (see steps 133-135 fig. 7), and specify the search information in accordance with the operation (see step 137 fig. 7, by the virtue of displaying the result of the retrieval)..

Re Claim 3,  Kanekiyo  further disclose, wherein the processor is configured to acquire a target image including an entirety of the target, receive an enlarging operation for enlarging and displaying the target image, and acquire the image displayed in accordance with the enlarging operation as the first image (see ¶0150, For example, when the user selects one of the retrieval result images (the thumbnail images thereof) being displayed, the selected image is displayed on the display unit 125 in an enlarged size.)

Re Claim 4,  Kanekiyo  further disclose, wherein the processor is configured to acquire a target image including an entirety of the target, receive an enlarging operation for enlarging and displaying the target image, and acquire the image displayed in accordance with the enlarging operation as the first image (see ¶0150, For example, when the user selects one of the retrieval result images (the thumbnail images thereof) being displayed, the selected image is displayed on the display unit 125 in an enlarged size.).

Re Claim 5,  Kanekiyo  further disclose, wherein the processor is configured to in a case where a plurality of first images are acquired, perform control such that the plurality of first images are displayed as a list (see 511-514 for example fig. 16A).

Re Claim 6,  Kanekiyo further discloses, wherein the processor is configured to in a case where a plurality of first images are acquired, perform control such that the plurality of first images are displayed as a list (see 511-514 for example fig. 16A).

Re Claim 7,  Kanekiyo further discloses, wherein the processor is configured to in a case where a plurality of first images are acquired, perform control such that the plurality of first images are displayed as a list (see 511-514 for example fig. 16A).

Re Claim 8,  Kanekiyo further discloses, wherein the processor is configured to in a case where a plurality of first images are acquired, perform control such that the plurality of first images are displayed as a list  (see 511-514 for example fig. 16A)..

Re Claim 20, claim 20 a program for executing a function of claim 1, thus analyzed and rejected by the same reasoning.
Allowable Subject Matter
3. Claims [9-19] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698